Citation Nr: 0902874	
Decision Date: 01/27/09    Archive Date: 02/09/09

DOCKET NO.  04-00 835	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD), currently assigned a 10 percent evaluation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Hudson, Counsel




INTRODUCTION

The veteran had active service from May 1986 to April 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) rating decision 
of October 2002.  In a decision/remand dated in November 
2007, the issue of an increased rating for PTSD was REMANDED 
to the RO for additional development.    

As noted in the November 2007 decision/remand, in his notice 
of disagreement, the veteran raised an informal claim for 
service connection for hypertension, and the issue of service 
connection for hypertension, both on a direct and secondary 
basis, is referred to the RO for initial development and 
consideration.  


FINDING OF FACT

PTSD is manifested by mild or transient symptoms which 
decrease work efficiency and ability to perform occupational 
tasks only during periods of significant stress.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
PTSD have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.125, 4.130, Diagnostic Code 9411 (2008).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2007)), imposes obligations on VA in terms of its duties to 
notify and assist claimants.  

In a letter dated in April 2006, the RO advised the claimant 
of the information necessary to substantiate his increased 
rating claims, and of his and VA's respective obligations for 
obtaining specified different types of evidence.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
addition, he was provided with information regarding assigned 
ratings and effective dates.  See Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  Although not provided prior to the 
October 2002 rating decision, the claim was subsequently 
readjudicated by means of a supplemental statement of the 
case in February 2007.  Therefore, any timing defect in the 
provision of this aspect of the notice was harmless error.  
See Prickett v. Nicholson, 20 Vet. App. 370 (2006).    

Since then, a decision of the United States Court of Appeals 
for Veterans Claims (Court) held that for an increased 
compensation claim, the veteran must also be notified that he 
or she must provide, or ask VA to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Additionally, the 
claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant Diagnostic Codes, which typically 
provide for a range in severity of a particular disability 
from noncompensable to as much as 100 percent (depending on 
the disability involved), based on the nature of the symptoms 
of the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment and daily life.  Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).  

In this case the July 2007 letter informed the veteran that 
in order for an increased rating, evidence must show his 
condition had become worse.  The RO advised the claimant of 
his and VA's respective duties for obtaining different types 
of evidence.  The notice also provided examples of the types 
of medical and lay evidence that the claimant may submit (or 
ask the Secretary to obtain) that are relevant to 
establishing entitlement to increased compensation-e.g., 
treatment records, Social Security Administration (SSA) 
determinations, statements from employers, or statements 
discussing his disability symptoms from people who had 
witnessed how they affected him.  He was told that a 
disability rating will be determined under the rating 
schedule, with ratings ranging from 0 percent to as much as 
100 percent (depending on the disability involved), based on 
the nature of the symptoms of the condition for which 
disability compensation is being sought, their severity and 
duration, and their impact upon employment.  Previously, in 
the October 2003 statement of the case, he was provided with 
the diagnostic criteria for rating mental disabilities.  

Later, in a letter dated in November 2007, the veteran was 
again provided with the information required by Vazquez-
Flores.  Although the veteran did not respond to the letter, 
the claim was readjudicated in an October 2008 supplemental 
statement of the case.  See Prickett, supra.  

With respect to the duty to assist, all records identified by 
the veteran, including VA records, have been obtained.  A VA 
examination with respect to the increased rating claim was 
provided in September 2002.  Pursuant to the November 2007 
Board remand, the veteran was scheduled for an additional 
examination in September 2008.  Notice of this was sent to 
the veteran's latest address of record, but he failed to 
report for the examination, without explanation.  "The duty 
to assist is not always a one-way street.  If a veteran 
wishes help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence."  Wood v. 
Derwinski, 1 190, 193 (1991).  

When a claimant fails to report, without good cause, for an 
examination scheduled in conjunction with a claim for 
increase, the claim shall be denied.  38 C.F.R. § 3.655.  
When a veteran misses a scheduled VA examination, the Board 
must consider (1) whether the examination was necessary to 
establish entitlement to the benefit sought, and (2) whether 
the veteran lacked good cause to miss the scheduled 
examination.  Turk v. Peake, 21 Vet. App. 565 (2008); see 38 
C.F.R. § 3.655(a).  In this case, the veteran has not offered 
any explanation for his failure to report.  The examination 
had been scheduled partially because the veteran had 
complained that the prior examination was inadequate.  As 
discussed below, the Board finds that the evidence of record, 
including the September 2002 examination report, does not 
establish entitlement to the benefit sought.  

Thus, the Board finds that all necessary notification and 
development has been accomplished, to the extent possible in 
light of the veteran's failure to fully cooperate with the 
development of the evidence, and therefore appellate review 
may proceed without prejudice to the appellant.  See Bernard 
v. Brown, 4 Vet. App. 384 (1993).  Significantly, neither the 
appellant nor his representative has identified, and the 
record does not otherwise indicate, any additional existing 
evidence that is necessary for a fair adjudication of the 
claim that has not been obtained.  Hence, no further notice 
or assistance to the appellant is required to fulfill VA's 
duty to assist the appellant in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

II.  Increased Rating for PTSD 

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.  
Although the disability must be considered in the context of 
the whole recorded history, including service medical 
records, the present level of disability is of primary 
concern in determining the current rating to be assigned.  
See 38 C.F.R. § 4.2 (2007); Francisco v. Brown, 7 Vet. App. 
55 (1994); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
If the disability has undergone varying and distinct levels 
of severity throughout the entire time period the increased 
rating claim has been pending, staged ratings may be 
assigned.  Hart v. Mansfield, 21 Vet. App. 505 (2007).   

Psychiatric disabilities are evaluated under a general rating 
formula for mental disorders.  38 C.F.R. § 4.130.  According 
to the general rating formula, a mental condition which has 
been formally diagnosed, but is without symptoms severe 
enough either to interfere with occupational and social 
functioning or to require continuous medication is evaluated 
noncompensably disabling.  Occupational and social impairment 
due to mild or transient symptoms which decrease work 
efficiency and ability to perform occupational tasks only 
during periods of significant stress, or with symptoms 
controlled by continuous medication, warrants a 10 percent 
rating.  38 C.F.R. § 4.130, Code 9411.

A mental disorder is rated 30 percent when it results in 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as:  depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).  Id.  

A rating of 50 percent is assigned when it results in 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  Id.  

A rating of 70 percent is warranted when it results in 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as:  suicidal 
ideation; obses-sional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and inability to establish and 
maintain effective relationships.  Id.  

A 100 percent rating is assigned when the condition results 
in total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  Id.

The criteria set forth in the rating formula for mental 
disorders do not constitute an exhaustive list of symptoms, 
but rather are examples of the type and degree of the 
symptoms, or their effects, that would justify a particular 
rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  

Service connection for PTSD was granted in a December 1991 
rating decision, which noted that the veteran's PTSD 
diagnosis was based on the stressor of having been struck, 
while on road duty, by a vehicle traveling at a high rate of 
speed, as a result of which the veteran sustained multiple 
injuries, requiring prolonged treatment and convalescence.  

On a VA examination in September 2002, the veteran stated 
that up until a few weeks ago, he had been working as a 
finance manager for five years, but he had recently left the 
job due to stress.  He had a good history of law-abiding 
behavior, his marriage was compatible, and he was paying 
child support for his children from his first marriage.  On 
mental status examination, the veteran's thought processes 
were intact.  He had no delusions or hallucinations.  His eye 
contact is appropriate.  He did not have homicidal or 
suicidal ideation.  He maintained personal hygiene.  He was 
oriented in all spheres, his memory was good, and his speech 
was relevant.  Reportedly, he was often obsessive, and he got 
panic attacks.  He sometimes became depressed, and his sleep 
was constantly interrupted.  He had impulse control.  
Specific to PTSD, he had nightmares of the motor vehicle 
accident in service, and his injuries were constant reminders 
of the accident.  He had not been treated for his PTSD and 
depression.  He felt that he had been able to control his 
mental problem with effort and the support of his wife, and 
felt he could continue to be employed at a level commensurate 
with his ability.  The diagnoses were depressive disorder and 
PTSD, with a global assessment of functioning (GAF) of 80.  

VA treatment records show that the veteran was seen for an 
initial appointment in November 2004.  A PTSD screen in 
December 2004 was positive.  He was asked four questions 
about symptoms during the past month related to any 
experience that was so frightening, horrible, or upsetting.  
He responded "yes" to two of the questions:  (1) he had 
nightmares about it or thought about it when he did not want 
to; and (2) was constantly on guard, watchful, or easily 
startled.  He responded "no" to the other two questions, 
namely:  (3) did he try hard not to think about it or go out 
of his way to avoid situations that reminded him of it; and 
(4) did he feel numb or detached from others, activities, or 
his surroundings.  

His primary care provider noted that he was under some stress 
at work.  He denied being depressed, and said he had never 
been on medication for nerves in the past.  He slept well and 
his appetite was okay.  He was a finance manager, and had 
been for 13 years, but was trying to get out of that job.  He 
did not want to take any medication for anxiety.  On an 
addendum, it was noted that he had a history of chronic PTSD, 
for which he had taken medication in 1991 for a few months 
but did not need any at the current time.  Although he was 
referred to the PTSD clinic, the VA treatment records do not 
show that he has been treated in the PTSD clinic, or 
otherwise received any mental health treatment since that 
date.  

The veteran contends that the VA examination in September 
2002 was inadequate, and did not adequately reflect his 
symptoms, in particular, his nightmares and reexperiencing of 
the traumatic event.  The veteran contends that the 
examination included a lot of irrelevant questions.  He does 
not understand how symptoms such as anxiety attacks, 
nervousness, irritability, and inability to concentrate at 
times were not addressed.  He also has recurring nightmares 
about the accident.  

The VA examination in September 2002 revealed that the 
veteran reported nightmares, and he was noted to be often 
obsessive, and got panic attacks.  No further information 
regarding these symptoms was provided, but, as noted above, 
the veteran failed to report for an examination in September 
2008, which could have clarified this matter.  However, the 
overall assessment reached at the time of that examination, 
was that the veteran had a GAF of 80.  The GAF is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness.  See Diagnostic and Statistical Manual of Mental 
Disorders (4th ed.) (DSM-IV); Carpenter v. Brown, 8 Vet. App. 
240 (1995).  A GAF score of 71-80 is assigned where, if 
symptoms are present, they are transient and expectable 
reactions to psychosocial stressors (e.g., difficulty 
concentrating after family argument); with no more than sight 
impairment in social, occupational, or school functioning.  

This assessment is consistent with the VA treatment records, 
which show that the veteran had a positive PTSD screening 
test, based on positive answers to two out of four questions, 
but did not wish to pursue treatment at that time, and no 
other symptoms were noted, despite his stressful job.  The 
evidence of record indicates that the veteran is able to cope 
with his symptoms at the present time, with the help of a 
supportive family life, and does not currently receive 
medication or treatment, according to the available evidence.  
The evidence of record does not show a disability picture 
which more nearly approximates the criteria required for the 
next higher rating, and the veteran failed to report for a VA 
examination which would have provided additional information.  

Referral for extraschedular consideration is not appropriate, 
because the schedular criteria are explicitly based on social 
and industrial impairment resulting from symptoms which, if 
not listed, are comparable in the type and degree of the 
symptoms, or their effects, that would justify a particular 
rating.  See Mauerhan, supra.  Therefore, the rating criteria 
are adequate, and explicitly take into consideration the 
degree of interference with employment, while hospitalization 
has not been shown; thus, extraschedular consideration is not 
warranted.  See 38 C.F.R. § 3.321(b)(1); Thun v. Peake, 22 
Vet. App. 111 (2008).  Additionally, the evidence does not 
show that the disability has undergone varying and distinct 
levels of severity throughout the entire time period the 
increased rating claim has been pending.  Hart v. Mansfield, 
21 Vet. App. 505 (2007).  Accordingly, a question as to which 
of two evaluations to apply has not been presented, and the 
disability picture does not more nearly approximate the 
criteria required for the next higher rating.  38 C.F.R. 
§ 4.7 (2007).  As a result, the preponderance of the evidence 
is against the claim, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet.App. 49 (1990). 


ORDER

An evaluation in excess of 10 percent for PTSD is denied.  




____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


